Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the Response dated 09/13/2021, and are being examined. 
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Specification
The abstract of the specification is objected to a minor informality. 

Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. See MPEP 608.01(b)

In the instant case, the abstract is simply written as follows: 

    PNG
    media_image1.png
    120
    727
    media_image1.png
    Greyscale

	That is, the claimed invention is directed to a process of preparing a powder composition, not to a composition. Thus, it is seen that the current abstract is not descriptive by not complying with the above guideline. Appropriate correction is requested. 

Claim Objections
Claim 2 is objected to because of the following informalities. 
Specifically, claim 2, line 2 recites “cannabigerolic acid (CBGA);”. The recited “semicolon” would be better to change to “comma”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “plant extract”, and the claim also recites “cannabigerolic acid (CBGA); … and trihydroxy-delta-9-tetrahydrocannabinol (triOH-THC)” which is the narrower statement of the limitation. The claim is thus considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is requested. 
Suggestion:
Applicant may consider amending claim 2 to recite “the cannabinoid is a plant extract selected from the group consisting of cannabigerolic acid (CBGA) … and trihydroxy-delta-9-tetrahydrocannabinol (triOH-THC)”. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are rejected under 35 USC 103 as being obvious over Letendre et al., (US2013/0281523A1, IDS of 12/13/2021), as evidenced by Gumaste et al., “Development of Solid SEDDS, IV: Effect of Adsorbed Lipid and Surfactant on Tableting Properties and Surface Structures of Different Silicates”, Pharm Res (2013) 30: 3170-3185 (IDS of 12/13/2021); as evidenced by Freire et al., “Development of solid SEDDS, VI: Effect of precoating of Neusilin US2 with PVP on drug release from adsorbed self-emulsifying lipid-based formulations,” 2017, pp. 124-133; and as evidenced by Lefler et al., (US2018/0263913A1, IDS of 12/13/2021); and further in view of Brinker et al. (US2018/0344641A1, IDS of 12/13/2021).
Specifically, claims 1-10, 12-18 and 20 are rejected by Letendre as evidenced by Gumaste, Freire & Lefler. 
Claims 11 and 19 are rejected by Letendre as evidenced by Gumaste, Freire & Lefler in view of Brinker. 





Applicant claims including the below claim 1 filed 09/13/2021:

    PNG
    media_image2.png
    210
    783
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
Letendre teaches low dose cannabinoid medicaments (title), and a method for making the composition and for treating cannabinoid-sensitive disorders (abstract); the method for making the composition comprises dronabinol (=delta-9-tetrahydrocannabinol (Delta 9-THC)) dissolved in ethanol is mixed with disperse sodium lauryl sulfate surfactant, and Neusilin US2 mesoporous silica … remove ethanol … add Avicel PH101diluent … and please note that dronabinol turns to a flowable liquid when heated at higher temperature (e.g., [0053] and [0182]); in one embodiment (Table 7 – [0182]), this prior art discloses the below capsule medication. 

    PNG
    media_image3.png
    484
    763
    media_image3.png
    Greyscale

Specifically, Table 7 discloses a medicament comprising 1. dronabinol (=delta-9-tetrahydrocannabinol); 2. sodium lauryl sulfate surfactant which would facilitate desorption of the cannabinoid from the mesoporous silica; 3. Neusilin US 2 mesoporous silica; and 4. Avicel PH101 (microcrystalline cellulose) being diluent and/or excipient (instant claim 1-5 and 8). As evidenced by Gumaste, Neusilin US2 is mesoporous silica having large particles (see, e.g., pages on 3172 (Table 1), 3175 (right column), 3181 (left column), 3184 (right column)), has 2-50 nm pore size (page 3182, left column) which is identical to the instant range of about 2-about 50 nm (instant claim 13), particle size of 60-120 microns (page 3172 – Table) which is within the instant range of about 2 to about 250 microns (instant claims 14-15). Please note that this prior art does not expressly teach a blend of at least two mesoporous silica of instant claim 20, and however Letendre discloses the 60-120 microns which suggests the claimed blend of at least two mesoporous silica as supported by the instant publication ([0084]) (instant claim 20); as evidenced by Freire et al., “Development of solid SEDDS, VI: Effect of precoating of Neusilin US2 with PVP on drug release from adsorbed self-emulsifying lipid-based formulations, Neuslin US 2 has pore volume of 1.20cm3/g (page 130, right column) which is within the claimed range of about 0.5 to about 10 cm3/g (instant claim 12). Further, in the above Table 7 of Letendre, the ratio (1:1) of 1.16% of surfactant sodium lauryl sulfate to 1.16% of D9-THC is within the instant range of about 1:1000 to about 1:5 (instant claims 4-6), and the ratio (about 10:1) of 11.63% of Avicel PH101 diluent to 1.16% of Delta 9-THC is within the instant range of about 1:50 to about 50:1(instant claim 9), and the ratio (about 0.12) of 1.16% surfactant sodium lauryl sulfate to 9.30% of Neusilin US 2 silica is within the instant range of about 1:50 to about 1:5 or about 1:35 to about 1:25 or about 1:29 (instant claims 16-17). The said medicament is provided in a plurality of solid pellets or microspheres ([0182]) which reads on the instant powder (instant claims 1 and 18).  
Letendre further teaches vegetable oil including cottonseed oil, sesame oil, coconut oil, or peanut oil (claim 4 of prior art) which also reads on the claimed diluent (instant claim 10); and the medicament is useful to treat pain, glaucoma,  nausea, stress disorder, cachexia, irritable bowel syndrome, spasticity, anxiety, Huntington’s disease, Parkinson’s disease, multiple sclerosis, anorexia, sleep disorder such as sleep apnea, cancer, HIV/AIDS, neurodegenerative disease, Tourette’s syndrome, amyotrophic lateral sclerosis, dystonia, depression, etc.  (e.g., [0017], [0145], [0148], [0154], [0156], [0157], and claim 2 of prior art). 
Although Letendre teaches cannabis sativa ([0053]), it does not expressly teach terpene or terpenoid. However, as evidenced by Lefler, cannabinoid such as Cannabis sativa has terpenoid ingredients that exhibits anti-inflammatory properties ([0107]), and therefore, further addition of well-known terpenoid or terpene would enhance the therapeutic properties of the Letendre formulation, in the absence of evidence to the contrary (instant claim 7). 
Letendre does not expressly teach mesoporous silica type of instant claim 11 and its surface area of instant claim 19. The deficiencies are cured by Brinker. 
Brinker teaches mesoporous silica nanoparticles are used for drug carrier wherein mesoporous silica nanoparticles have ordered or disordered ([0182], [0250], [0350], etc.) (instant claim 11). This art further teaches the mesoporous silica nanoparticles have a specific surface area of from about 100m2/g to about 1200m2/g which overlaps the instant range of 700-1,000m2/g (instant claim 19). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define mesoporous silica with ordered or disordered type and specific surface area of Brinker and select any one of them or mixture form would be a matter of choice or design because either types would have yielded no more than the predictable drug delivery effects as the carrier.  
In light of the foregoing, the instant claims 1-20 are obvious over the said applied art with evidentiary documents. 




Claims 1-20 are rejected under 35 USC 103 as being obvious over Domb et al. (US2018/0325861A1, IDS of 12/13/2021) as evidenced by Gumaste et al., “Development of Solid SEDDS, IV: Effect of Adsorbed Lipid and Surfactant on Tableting Properties and Surface Structures of Different Silicates”, Pharm Res (2013) 30: 3170-3185 (IDS of 12/13/2021); as evidenced by Freire et al., “Development of solid SEDDS, VI: Effect of precoating of Neusilin US2 with PVP on drug release from adsorbed self-emulsifying lipid-based formulations”, 2017, pp. 124-133; Eissens et al. (US2003/0229027A1, IDS of 12/13/2021); and further in view of Brinker et al. (US2018/0344641A1, IDS of 12/13/2021).
Specifically, claims 1-4, 6-10, 12-18 and 20 are rejected by Domb as evidenced by Gumaste and Freire. 
Claim 5 is rejected by Domb as evidenced by Gumaste and Freire, in view of Eissens.
Claims 11 and 19 are rejected by Domb as evidenced by Gumaste and Freire in view of Brinker.   
 Applicant claims including the below claim 1 filed 09/13/2021:

    PNG
    media_image2.png
    210
    783
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Domb teaches cannabinoid formulations and a process for preparing the formulations wherein the formulations consists of a plurality of particle size of less than about 500nm and the formulation is provided of powder (instant claims 1 and claim 18 - powder) wherein the said nanoparticles comprise at least one surfactant, at least one lipid component such as vegetable oil e.g., olive oil, sesame oil, sunflower oil, hemp oil and coconut oil (e.g., [0090] and [0092]) in which the vegetable oil reads on the claimed diluent (instant claims 8 and 10), water soluble biocompatible amphiphilic solvent, and cannabinoid ([0082], [0232]) and claim 55 of prior art) where the cannabinoid includes THC (e.g., Δ9 -THC and Δ8 –THC), CBD, CBN, CBG, CBL, CBV, THCV, CBDV, CBCV, CBGV, CBGM, or isoforms, derivatives, precursors, metabolites thereof, (e.g., [0055], [0058], [0185]) (instant claims 2-3). 
Domb further teaches the method for preparing a powder composition comprising cannabinoid, surfactant and silica; the method comprising heating cannabinoid ([0052] and [0217]), the cannabinoid is mixed with surfactant to form a mixture (Example 1 and [0234]), the cannabinoid such as THC and CBD were absorbed in porous silica microparticles such as Neusilin US2 to form a free flowing powder ([0231]-[0234]) (instant claim 1). As evidenced by Gumaste et al., “Development of Solid SEDDS, IV: Effect of Adsorbed Lipid and Surfactant on Tableting Properties and Surface Structures of Different Silicates”, Pharm Res (2013) 30: 3170-3185 (IDS of 12/13/2021), Neusilin US2 is mesoporous silica having large particles (see, e.g., 3175 (right column), 3181 (left column), 3184 (right column)) (instant claim 14) and the silica has 2-50 nm pore size (page 3182, left column) which is identical to the instant range of about 2-about 50nm (instant claim 13) and particle size of 60-120 microns (page 3172 – Table) which is within the instant range of about 2 microns to about 250 microns (instant claim 15). As evidenced by Freire et al., “Development of solid SEDDS, VI: Effect of precoating of Neusilin US2 with PVP on drug release from adsorbed self-emulsifying lipid-based formulations, Neuslin US 2 has pore volume of 1.20cm3/g (page 130, right column) which is within the claimed range of about 0.5 to about 10 cm3/g (instant claim 12); the surfactant encompasses anionic, cationic, nonionic and zwitterionic compounds ([0088] and [0216])(instant claim 4); the composition further comprises taste masking agents such as peppermint oil or menthol ([0087] and [0113]) which contains terpene or terpenoid (instant claim 7); the cannabinoid is used in an amount of 0.2 and 15% or 1-15% ([0119]- [0122]); 200microliter pre-concentrate containing CBD is diluted with 1800 microliter distilled water in which the ratio of diluent water to CBD is 9:1 which reads on the instant ratio of about 1:50 to about 50:1 (instant claim 9); the lipid component includes vegetable oil ([0090]-[0093])(instant claims 8 and 10); the composition further comprises excipients such as microcrystalline cellulose ([0232]); 150, 250, 300 and 350mg of poly-pore, Neusilin US2, polystyrene beads and silica gel absorbed 1 ml of the formulation to form a free flowing powder, respectively ([0232]); and the composition is orally administered to human to treat pain, spasticity associated with multiple sclerosis, nausea, cancer, epilepsy, glaucoma, AIDS, degenerative neurological conditions, anorexia, weight loss associated with HIV, irritable bowel syndrome, Tourette syndrome, Huntington’s disease, Parkinson’s disease, dementia, anxiety, schizophrenia, etc. ([0003], [0004], [0006], [0064], [0066]).  
However, Domb does not expressly teach the ratios of surfactant to cannabinoid of instant claim 6; and the surfactant to mesoporous silica particles of instant claims 16-17. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further optimize or adjust the ratio of surfactant to cannabinoid and the ratio of surfactant to mesoporous silica because Domb teaches/suggests the amounts of cannabinoid, surfactant and Neusilin US2, and therefore, depending on the formulation type, relationship with other ingredients, and intended purpose, the ratio would be obvious, in the absence of criticality evidence to the contrary (instant claims 6 and 16-17).
Although Domb does not expressly teach a blend of at least two mesoporous silica of instant claim 20, Domb discloses multiple particle distributions of 0.191 to 0.198 or 0.281 to 0.458 (Table 3 of Domb) and thus, Domb suggests the claimed blend of at least two mesoporous silicas as supported by the instant publication ([0084]) (instant claim 20).  

However, Domb does not expressly teach excipients of surfactants such as sodium lauryl sulfate of instant claim 5. The deficiency is cured by Eissens. 
Eissens teaches a pharmaceutical composition comprising Δ9-tetrahydrocannabinol, and a glass of a sugar, sugar alcohol, mixture of sugars or mixture of sugar alcohols (abstract); the composition can be provided in the form of powder ([0028]); the composition further comprises additives including surfactants such as sodium lauryl sulfate, sorbitan monooleate, etc. ([0051](instant claim 5), lubricants such as magnesium stearate ([0054]) and other additives such as croscarmellose sodium, microcrystalline cellulose, diluents, etc. ([0062]). 
However, Domb does no expressly teach mesoporous silica type of instant claim 11 and its surface area of instant claim 19. The deficiencies are cured by Brinker. 
Brinker teaches mesoporous silica nanoparticles are used for drug carrier wherein mesoporous silica nanoparticles have ordered or disordered ([0182], [0250], [0350], etc.) (instant claim 11). This art further teaches the mesoporous silica nanoparticles have a specific surface area of from about 100 to about 1200m2/g which overlaps the instant range of 700-1,000m2/g (instant claim 19). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Domb is that Domb does not expressly teach sodium lauryl sulfate of instant claim 5. The deficiency is cured by Eissens. 
2. The difference between the instant application and Domb is that Domb does not expressly teach type of mesoporous silica particles of instant claim 11 and surface area of instant claim 19. The deficiencies are cured by Brinker. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define or select anionic surfactant and excipient of Domb with specific species of sodium lauryl sulfate of Eissens because such definition or selection would have achieved no more than the predictable results, in the absence of evidence to the contrary. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define mesoporous silica with ordered or disordered type and specific surface area of Brinker and select any one of them or mixture form would be a matter of choice or design because either type would have yielded no more than the predictable drug delivery effects as the carrier.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613